United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1348
Issued: February 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2010 appellant, through her attorney, filed a timely appeal of a February 24,
2010 Office of Workers’ Compensation Programs’ merit decision denying additional
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a recurrence of disability on April 27, 2009 causally related to her July 8, 2003
employment injury.
FACTUAL HISTORY
On July 8, 2003 appellant, then a 46-year-old mail carrier, filed an occupational disease
claim alleging that she developed a left shoulder and arm condition due to picking up and
carrying parcels and stamping return to sender mail. The Office accepted her claim for minor

left upper back strain and right elbow strain on August 27, 2003. Appellant returned to a lightduty position of October 11, 2003.
Appellant filed claims for compensation requesting compensation from August through
October 12, 2007. By decision dated April 9, 2008, the Office denied these claims.
Appellant’s attending physician, Dr. Bhavesh Robert J. Pandya, a Board-certified
internist, completed a report on April 21, 2009 and noted that appellant was involved in a motor
vehicle accident on March 30, 2009 resulting in pain in the neck and shoulder. He noted that
appellant’s magnetic resonance imaging (MRI) scan demonstrated a rotator cuff tear and labral
tear. Dr. Pandya found a tear in the supraspinatus tendon, superior glenoid labral tear, ganglion
cyst and hypertrophic changes at the acromioclavicular joint. He diagnosed strain of shoulder,
rotator cuff tear, labral tear, cervical strain and wrist and thumb conditions which were not
employment related. Dr. Pandya recommended modified activity beginning April 21 through
May 19, 2009. On a claim form dated May 8, 2009 appellant again requested wage-loss
compensation benefits beginning April 25, 2009.
On May 7, 2009 appellant filed a recurrence of disability claim alleging that she could no
longer case mail and began delivering the express mail, packages and mail to carriers as well as
working the lobby. She stated that, due to her neck, right shoulder, thumb and elbow and back
conditions, the employing establishment had no work for her. Appellant attributed her current
condition to her accepted employment injury by stating, “Because over the years of casing mail,
stamping mail, driving to the hubs, express mail, working the lobby, doing passports. Working
back end it all took a toll on my shoulder, neck, back and arm.” On the reverse of the form,
appellant’s supervisor indicated that she did not stop work.
Appellant submitted a letter from the employing establishment dated April 17, 2009
noting that there were no operationally necessary tasks meeting appellant’s work restrictions
within her regular tour of duty. Dr. Pandya examined appellant on May 4, 2009 and listed
appellant’s conditions to include a 1989 knee injury and fibromatosis of plantar fascia.
In a letter dated June 23, 2009, the Office stated that this claim was accepted for minor
left upper back strain and right elbow strain. It noted that appellant had also filed a notice of
recurrences of disability in claim number xxxxxx154.1 The Office also noted that appellant had
received work-related neck, upper back, lower back and left knee leg injuries on March 30, 2009
as a result of a motor vehicle accident. It requested evidence that appellant’s current disability
was attributable to the conditions accepted in this claim and allowed 30 days for a response.
Appellant sought treatment from Dr. Pandya on May 18, 2009 for traumatic tear of the
rotator cuff, cervical radiculitis and nontraumatic rotator cuff tear. Dr. Pandya examined
appellant on June 12, 2009 and noted that appellant reported neck pain. He listed the date of
injury as July 5, 2003 and diagnosed osteoarthritis acromioclavicular joint and traumatic tear of
the rotator cuff. Dr. Pandya also diagnosed lateral epicondylitis and cervical radiculitis. On
June 24, 2009 he treated appellant due to the conditions of neck strain and shoulder strain.
Dr. Pandya listed appellant’s date of injury as July 5, 2003. Appellant reported that her
1

This claim is not currently before the Board.

2

condition had worsened with intense neck and right shoulder pain, left shoulder pain, right arm
and thumb pain. Dr. Pandya stated that electrodiagnostic studies demonstrated probable cervical
C6 and C5 motor acute radiculopathy of the right neck and arm with no carpal tunnel syndrome.
He provided work restrictions. Dr. Pandya examined appellant on July 14 and 20, 2009 and
noted that appellant underwent shoulder surgery on June 17, 2009. He diagnosed sprain or strain
of the cervical spine with cervical radiculitis and stated that appellant had a probable industrial
aggravation of cervical spondylosis that was stable. In a note dated August 3, 2009, Dr. Pandya
discussed appellant’s various conditions and stated that she was totally disabled following her
shoulder surgery.
By decision dated August 20, 2009, the Office denied appellant’s claim for recurrence of
disability due to a lack of work from the employing establishment. It stated that appellant had
provided no medical evidence that the medical restrictions were related to her accepted
employment injuries in this claim.
Appellant requested an oral hearing on September 9, 2009. She submitted a note from
Dr. Pandya dated September 1, 2009 releasing her to return to modified work on
August 17, 2009. On September 24 and October 8, 2009 Dr. Pandya examined appellant. He
submitted reports dated October 8, November 4 and December 2, 2009 and listed appellant’s
date of injury as July 5, 2003.
Appellant testified at the oral hearing on December 18, 2009. She stated that her first
employment injury was in 1989 which was injury to her legs and feet. Appellant testified that
she began sedentary duty in 1996. Her injury in 2003 was the result of her sedentary work.
Appellant stated that her primary duty became driving after 2003. On March 20, 2009 she was
involved in a work-related motor vehicle accident resulting in injuries to her head, knee, shoulder
and back. On April 17, 2009 the employing establishment informed appellant that there was no
work available for her and appellant has not returned to work since that date.
Appellant submitted a report from Dr. Julie M. Fuller, a physician, dated December 30,
2009 diagnosing back injury with a date of injury of July 5, 2003. Dr. Fuller reported pain in the
neck shoulder and right arm. She diagnosed status post rotator cuff tear repair, shoulder region
pain, tenosynovitis de Quervains, cervical radiculitis and lateral epicondylitis.
By decision dated February 24, 2010, the hearing representative affirmed the Office’s
August 20, 2009 decision finding that the medical evidence did not establish that appellant’s
current conditions were related to her accepted employment injury. He noted that appellant had
additional claims accepted for bilateral plantar fibromatosis in 1994 and cervical, thoracic and
lumbar sprain and left knee sprain on March 30, 2009. The hearing representative noted that
appellant had filed an occupational disease claim in 2007 for neck, back and upper extremity
conditions which the Office denied on March 13, 2008.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment

3

that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.2
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establish that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.3 This burden includes the necessity of furnishing
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to employment factors
and supports that conclusion with sound medical reasoning.4
ANALYSIS
Appellant sustained an accepted employment injury to her feet in 1994 resulting in a
light-duty position requiring sedentary work. While working in this light-duty position in 2003,
the Office accepted that she developed additional employment-related conditions of minor left
upper back strain and right elbow strain. Appellant sustained a new employment injury on
March 30, 2009 resulting in accepted conditions of cervical, thoracic and lumbar sprain and left
knee sprain. She has filed a recurrence of disability claim alleging that, beginning April 27,
2009, the employing establishment withdrew her light-duty position finding that there was no
work within her restrictions available.
The medical evidence in this case consists of a series of reports from Dr. Pandya
diagnosing a wide variety of conditions and listing appellant’s date of injury and July 5, 2003.
Dr. Pandya does not offer any medical reasoning for attributing appellant’s current conditions
and work restrictions to her July 5, 2003 employment injury or any other employment injury or
factors. He merely provides a repeating recitation of appellant’s diagnosed conditions including
tear in the supraspinatus tendon, superior glenoid labral tear, ganglion cyst and hypertrophic
changes at the acromioclavicular joint, strain of shoulder, rotator cuff tear, labral tear and
cervical strain. Dr. Pandya’s reports indicate that these conditions are work related as appellant’s
wrist and thumb conditions are not.
Appellant also submitted a report dated December 30, 2009 from Dr. Fuller diagnosing
back injury with a date of injury of July 5, 2003. Dr. Fuller also provided a list of diagnosed
conditions including status post rotator cuff tear repair, shoulder region pain, tenosynovitis
de Quervains, cervical radiculitis and lateral epicondylitis. She also failed to offer any medical
2

20 C.F.R. § 10.5(x).

3

Terry R. Hedman, 38 ECAB 222 (1986).

4

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

reasoning in support of her opinion of appellant’s conditions and resulting restrictions are related
to her employment or to her 2003 injury.
The Board is unable to determine from the medical evidence submitted appellant’s
current work restrictions if any due to her accepted 2003 employment injury. In order to
establish her claim, appellant must submit a detailed medical report noting her history of injury
in 2003 and explaining why the accepted left upper back strain and right elbow strain continue to
result in work restrictions as well as the additional conditions currently alleged as employment
related. Without medical evidence establishing that appellant’s current work restrictions are due
to her accepted employment injuries, the Board cannot determine whether the withdrawal of
appellant’s light-duty position was due to accepted employment injuries or to other conditions
not accepted as work related. For these reasons, the Board finds that appellant failed to meet her
burden of proof in establishing a recurrence of disability on or after April 27, 2009.
CONCLUSION
The Board finds that appellant has failed to submit the necessary medical opinion
evidence to establish a recurrence of disability on or after April 27, 2009.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

